Case 18-00235-mdc         Doc 254     Filed 10/02/20 Entered 10/02/20 17:18:27              Desc Main
                                     Document     Page 1 of 15


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:                                               CHAPTER 7

  WORLEY & OBETZ, INC., et al.,                        Case No. 18-13774 (REF)
                                                       (Jointly Administered)
                         Debtors.

  CHRISTINE C. SHUBERT, Chapter 7
  Trustee for the Estates of Worley & Obetz,
  Inc., et al.;
                        Plaintiff,                     Adv. No. 18-00235 (REF)

                        vs.

  ROBERT SETH OBETZ, et al.;

                       Defendants.


                                               ORDER

           AND NOW, this ____ day of _______________ 2020, upon consideration of the Motion

 in Limine to Preclude Testimony Concerning Statements Made at the May 29, 2020 Mediation

 Relating to the Trustee’s Motion to Enforce Settlement Between the Trustee and the Remaining

 Defendants (the “Motion”) filed by Defendants, Robert Seth Obetz, Melissa Obetz, Robert W.

 Obetz, Jr., Marjorie S. Obetz, Molly S. Obetz, Samuel J. Obetz, Howard W. Cramer, Jr., Kathleen

 Cramer, 149 Doe Run Rd., 149 Doe Run Rd., LP, 149 Doe Run Rd., GP, LLC, 202 Greenfield,

 LP, 202 Greenfield General, LLC, 535 Stiegel Valley Road, LLC, Doe Run Road, LLC, G-Force

 Sportfishing, Inc., and JW Bishop Properties, LLC, and the Answer in opposition thereto filed by

 Plaintiff, Christine C. Shubert, Chapter 7 Trustee for the Estates of Worley & Obetz, Inc., et al., it

 is hereby ORDERED that the Motion is DENIED.


 Dated:                                 ________________________________________________
                                        THE HONORABLE MAGDELINE D. COLEMAN
                                        CHIEF UNITED STATES BANKRUPTCY JUDGE
Case 18-00235-mdc           Doc 254     Filed 10/02/20 Entered 10/02/20 17:18:27                Desc Main
                                       Document     Page 2 of 15


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re:                                                CHAPTER 7

  WORLEY & OBETZ, INC., et al.,                         Case No. 18-13774 (REF)
                                                        (Jointly Administered)
                           Debtors.

  CHRISTINE C. SHUBERT, Chapter 7
  Trustee for the Estates of Worley & Obetz,
  Inc., et al.;
                        Plaintiff,                      Adv. No. 18-00235 (REF)

                          vs.

  ROBERT SETH OBETZ, et al.;

                         Defendants.


             CHAPTER 7 TRUSTEE’S ANSWER TO CERTAIN DEFENDANTS’
             MOTION IN LIMINE TO PRECLUDE TESTIMONY CONCERNING
           STATEMENTS MADE AT THE MAY 29, 2020 MEDIATION RELATING
              TO THE TRUSTEE’S MOTION TO ENFORCE SETTLEMENTS
             BETWEEN THE TRUSTEE AND THE REMAINING DEFENDANTS

           Plaintiff, Christine C. Shubert, Chapter 7 Trustee (the “Trustee”) for the jointly

 administered estates of Worley & Obetz, Inc., et al. (the “Debtors”), hereby submits her Answer

 to the Motion in Limine to Preclude Testimony Concerning Statements Made at the May 29,

 2020 Mediation Relating to the Trustee’s Motion to Enforce Settlement Between the Trustee and

 the Remaining Defendants (the “Motion”) filed by Defendants, Robert Seth Obetz, Melissa

 Obetz, Robert W. Obetz, Jr., Marjorie S. Obetz, Molly S. Obetz, Samuel J. Obetz, Howard W.

 Cramer, Jr., Kathleen Cramer, 149 Doe Run Rd., LP, 149 Doe Run Rd., GP, LLC, 202

 Greenfield, LP, 202 Greenfield General, LLC, 535 Stiegel Valley Road, LLC, Doe Run Road,

 LLC, G-Force Sportfishing, Inc., and JW Bishop Properties, LLC (together, “Moving

 Defendants”).



 114812851
Case 18-00235-mdc        Doc 254    Filed 10/02/20 Entered 10/02/20 17:18:27              Desc Main
                                   Document     Page 3 of 15


        For the reasons set forth herein, the Trustee respectfully requests that the Court deny the

 Motion because it is procedurally improper and untimely. Additionally, the Motion is

 substantively meritless because the mediation privilege and the attorney-client privilege do not

 apply to the exhibits and witness testimony that the Trustee intends to proffer at the hearing

 scheduled for this Monday, October 5, 2020.

 I.     RELEVANT FACTS

        As set forth in the Trustee’s Motion to Enforce and Approve Settlement Agreement (the

 “Motion to Enforce”), on May 29, 2020, at the conclusion of a mediation (the “Mediation”)

 conducted by Peter Woodin, Esquire (the “Mediator”), the Trustee and the Moving Defendants

 entered into a binding settlement agreement that resolved all of the remaining claims at issue in

 this adversary action. The Moving Defendants subsequently breached the terms of the settlement

 by failing and refusing to issue policy releases to USLI and Travelers.

        As a result, on July 30, 2020, the Trustee filed the Motion to Enforce and served the

 Moving Defendants, and all other interested parties, with notice as required by the Federal Rules

 of Bankruptcy Procedure. In support of the Motion to Enforce, the Trustee attached seven (7)

 exhibits, including a copy of the Settlement Agreement and communications exchanged between

 counsel well after the Mediation concluded.

        The Moving Defendants did not seek to strike the Motion to Enforce from the record due

 to the mediation privilege or any other applicable privilege. Instead, on August 20, 2020, the

 Moving Defendants filed their Answer to the Motion to Enforce. [Dkt. No. 238].

        On September 8, 2020, the Court entered an Order governing the procedures to be used at

 the hearing on the Motion to Enforce, which was scheduled for September 25, 2020 (the

 “Hearing”). Pursuant to the Court’s September 8th Order, on September 15, 2020, the Trustee’s

 counsel emailed John J. Shea, Esquire (“Attorney Shea”), counsel for the Moving Defendants,

                                                  3
 114812851
Case 18-00235-mdc               Doc 254      Filed 10/02/20 Entered 10/02/20 17:18:27                      Desc Main
                                            Document     Page 4 of 15


 advising that the Trustee intended to call Attorney Shea and Robert Seth Obetz (“Seth Obetz”) as

 witnesses at the Hearing. [See Email from Danielle E. Ryan, Esquire dated September 15, 2020,

 attached as Exhibit A]. The Trustee’s counsel asked Attorney Shea to identify the locations from

 where he and Seth Obetz intended to testify, and whether any other persons would be located in

 same room(s) during their testimonies. [Id.]. Attorney Shea did not respond to counsel’s email.

            On September 18, 2020, the Trustee filed and served her Witness and Exhibit List

 pursuant to the Court’s September 8th Order. [See Dkt. No. 249]. The Trustee attached copies of

 the nine (9) exhibits she intended to use at the Hearing – seven (7) of which were previously

 served on Moving Defendants as attachments to the Motion to Enforce. [See P1-P9 (also

 attached to the Motion to Enforce as Exhibit A-G)]. The same day, Attorney Shea, on behalf of

 the Moving Defendants, served the Moving Defendants’ Exhibit List, which included

 communications exchanged between counsel prior to the Mediation discussing the purpose and

 terms of the Mediation.1

            The Hearing was postponed from September 25, 2020 to its currently scheduled date of

 October 5, 2020. Despite having weeks’ notice of the subject matter of the Motion to Enforce,

 and the exhibits and witnesses that the Trustee intends to introduce at the Hearing, Moving

 Defendants did not file their current Motion in Limine until October 1, 2020, just two business

 days prior to the Hearing. Moving Defendants did not provide the Trustee with any advance

 notice of their objections to her Witness and Exhibit List nor of their intent to file their current

 Motion in Limine.




 1
     Moving Defendants did not file their Exhibit List as required pursuant to the Court’s September 8th Order.

                                                             4
 114812851
Case 18-00235-mdc         Doc 254    Filed 10/02/20 Entered 10/02/20 17:18:27              Desc Main
                                    Document     Page 5 of 15


 II.     ARGUMENT

         The Court should deny the Motion because it is (1) procedurally improper and untimely,

 and (2) substantively meritless, as neither the mediation privilege nor the attorney-client

 privilege are at issue here.

         A.      The Motion Is Procedurally Improper And Untimely.

         Pursuant to Federal Rule of Bankruptcy Procedure 9006(d), a motion must be filed not

 later than seven days before the hearing date, unless the moving party files an application to file

 the motion on an expedited basis. Id.; see also Fed. R. Bkr. P. 9013 (requiring that every motion

 be served within the time determined under Rule 9006(d)); Local Rule 5070-1 (requiring the

 movant to obtain a hearing date from the Court’s calendar before filing the pleading, and that

 such hearing date must provide adequate time for the movant to complete service and notice

 under Rule 9006(d)).

         Here, on July 30, 2020, the Trustee served Moving Defendants with a copy of the Motion

 to Enforce. Additionally, on September 18, 2020, the Trustee served Moving Defendants with a

 copy of all of the exhibits that she intends to introduce at the Hearing, and the witnesses that she

 intends to call. Moving Defendants had several weeks to raise their objections to the Trustee’s

 Witness and Exhibit List and to raise their alleged concerns regarding the applicability of the

 mediation and attorney-client privileges with the Court. Instead, in a last minute attempt to delay

 the Hearing, Moving Defendants manufactured an emergency by filing their Motion in Limine

 just two business days before the scheduled Hearing. Moving Defendants did not seek the

 Court’s approval to file the Motion in Limine on an expedited basis and no reason for their doing

 so exists. Accordingly, the Trustee respectfully requests that the Court deny the Motion because

 it is procedurally improper.



                                                  5
 114812851
Case 18-00235-mdc         Doc 254    Filed 10/02/20 Entered 10/02/20 17:18:27               Desc Main
                                    Document     Page 6 of 15


        B.      The Motion Is Substantively Meritless Because Neither The Mediation
                Privilege Nor The Attorney-Client Privilege Preclude Evidence Of The
                Settlement Agreement.

        The Court should deny the Motion on substantive grounds because (1) Pennsylvania’s

 mediation privilege does not apply to any of the exhibits or testimony that the Trustee intends to

 introduce at the Hearing, and (2) the attorney-client privilege does not preclude Attorney Shea or

 Seth Obetz from testifying with respect to statements and communications that they shared with

 third parties – which is the only line of inquiry that the Trustee intends to proffer at the Hearing.

                1.      The Mediation Privilege Does Not Apply Here.

        Pennsylvania’s mediation privilege unambiguously protects “disclosure of mediation

 communications and mediation documents.” 42 Pa. C.S.A. § 5949 (a) This statute defines a

 “mediation communication” as a “communication made by ... a party, mediator, mediation

 program or any other person present to further the mediation process when the communication

 occurs during a mediation session or outside a session when made to or by the mediator or

 mediation program.” 42 Pa. C.S.A. § 5949(c) (emphasis added). The statute defines a

 “mediation document” as “[w]ritten material, including copies, prepared for the purpose of, in

 the course of[,] or pursuant to mediation.” Id. (emphasis added).

        Courts applying Pennsylvania’s mediation privilege have consistently held that the

 privilege applies only to documents and communications made and shared during the mediation:

        The mediation privilege codified in 42 Pa. Cons. Stat. Ann. § 5949,
        however, is limited to communications “by, between or among” the
        mediator, parties and participants made during the mediation session, or
        communications made to the mediator or from the mediator outside a
        session. Thus, “discussions among parties outside the presence of the
        mediator and not occurring at a mediation proceeding are not privileged.
        Where the mediator has no direct involvement in the discussions and where
        the discussions were not designated by the parties to be a part of an ongoing
        mediation process, the rationale underlying the mediation privilege (i.e.,
        that confidentiality will make the mediation more effective) is not
        implicated.”

                                                   6
 114812851
Case 18-00235-mdc         Doc 254    Filed 10/02/20 Entered 10/02/20 17:18:27               Desc Main
                                    Document     Page 7 of 15



 Golon, Inc. v. Selective Ins. Co. of the Se., No. 17 CV 0819, 2017 WL 6059680, at *5 (W.D. Pa.

 Dec. 7, 2017) (citing Dietz & Watson v. Liberty Mutual Ins. Co., No. 14-4082, 2015 WL 356949

 (E.D. Pa. 2015)).

        Additionally, Pennsylvania’s mediation privilege explicitly excludes settlement

 agreements, and states that “a settlement document may be introduced in an action or proceeding

 to enforce the settlement agreement expressed in the document.” 42 Pa. C.S. § 5949(a); See,

 e.g., Nationwide Life Ins. Co. v. Franklin Mills Assocs. Ltd. Partnership, No. 13-0038, 2017 WL

 1196633, at *9 n. 2 (E.D. Pa. Mar. 31, 2017) (holding mediation privilege did not bar evidence

 of existence and terms of settlement agreement reached at mediation, in action seeking to enforce

 settlement agreement) (citing Bank of Am. Nat. Trust & Sav. Ass’n v. Hotel Rittenhouse

 Assocs., 800 F.2d 339, 345 (3d Cir. 1986) (“Having undertaken to utilize the judicial process to

 interpret the settlement and to enforce it, the parties are no longer entitled to invoke the

 confidentiality ordinarily accorded settlement agreements.”); Aetna, Inc. v. Lexington Ins. Co.,

 76 Pa. D. & C. 4th 19 (Pa. Ct. Com. Pl. 2005) (applying the reasoning of Bank of America

 National Trust & Savings Association in finding that “the confidentiality of the mediation

 process, as set out in 42 Pa. C.S.A. § 5949,” is not violated when courts “consider

 communications related to [ ] mediation in order to ascertain the parties' intent with regard to [a]

 Settlement Agreement”)).

        Here, the exhibits that the Trustee intends to use at the Hearing do not qualify as

 “mediation communications” or “mediation documents” because they were not created or shared

 during the Mediation or with the Mediator. To the contrary, P1-P7 all include communications

 exchanged between counsel, which were sent over one month after the Mediation concluded on

 May 29, 2020. The mediation privilege in no way applies to P8, which is an email dated August


                                                   7
 114812851
Case 18-00235-mdc        Doc 254    Filed 10/02/20 Entered 10/02/20 17:18:27              Desc Main
                                   Document     Page 8 of 15


 10, 2020 that Seth Obetz sent to Tom Beane (the Court-appointed rent receiver), in which Seth

 Obetz acknowledges the existence and the terms of the Settlement Agreement with Mr. Beane.

        P9 is a full copy of the email chain that the Moving Defendants identified as their Exhibit

 4, which merely addresses who would be attending the Mediation. It does not reflect mediation

 communications that occurred during the Mediation. Even if, however, the mediation privilege

 applied to P9, Moving Defendants waived the privilege by identifying the email communications

 as an exhibit that they intend to use at the Hearing. See Bank of Am. Nat. Trust & Sav. Ass’n,

 800 F.2d at 345.

        Finally, the Trustee has no intention of eliciting testimony from any witnesses at the

 Hearing that may reveal statements that were made during the course of the Mediation or to the

 Mediator by any of the parties that were present at the Mediation. As reflected in the Trustee’s

 Witness and Exhibit List, the Trustee intends to question the witnesses with respect to the terms

 of the Settlement Agreement. If the mediation privilege applied to this line of inquiry, no

 mediation participant would ever be able to enforce a settlement reached through mediation,

 which would defeat “the strong public policy favoring the settlement of disputes and avoidance

 of costly and time-consuming litigation.” In re Johnson, No. 02-34686-SR, 2004 WL 5856051,

 at *5–6 (Bankr. E.D. Pa. Dec. 2, 2004) (“[A] trial court has jurisdiction to enforce a settlement

 agreement made by litigants in a pending case. This jurisdiction is founded on the strong public

 policy favoring the settlement of disputes and avoidance of costly and time consuming

 litigation.” ). Accordingly, the Court should deny the Motion because the mediation privilege

 does not preclude any of the Trustee’s potential exhibits or witness testimony.




                                                  8
 114812851
Case 18-00235-mdc           Doc 254    Filed 10/02/20 Entered 10/02/20 17:18:27               Desc Main
                                      Document     Page 9 of 15


           2.     The Attorney-Client Privilege Does Not Preclude Attorney Shea Or Seth
                  Obetz From Testifying.

           Moving Defendants’ assertion of the attorney-client privilege with respect to Attorney

 Shea and Seth Obetz’s anticipated testimony at the Hearing is premature and meritless.

           The fact that a proposed witness is an attorney for one of the parties in the case “is clearly

 not enough, by itself, to justify granting in full [a] motion for a protective order” precluding the

 attorney from testifying. See U.S. v. Education Mgmt. LLC, No. 2:07-v-00461, 2014 WL

 12788187, at *2 (W.D. Pa. Feb. 10, 2014). Additionally, a party cannot assert a claim of

 privilege with respect to his attorney’s testimony “unless and until [the opposing parties] actually

 ask a question” that “intrudes upon…any…alleged applicable privilege.” Id. at *4 (citing

 E.E.O.C. v. LifeCare Management Services, LLC, 2009 WL 772834 at *2 (W.D. Pa. Mar. 17,

 2009)).

           Here, the Trustee does not intend to ask any questions at the Hearing that may intrude

 upon the attorney-client privilege between Attorney Shea and Seth Obetz. The only testimony

 that may be proffered by these witnesses relates to statements and communications that they

 shared with others, not with each other. [See P1-P8 (consisting of communications between

 Attorney Shea and counsel for the Trustee and other Defendants); P9 (Email from Seth Obetz to

 Court-appointed rent receiver acknowledging the existence of the Settlement Agreement and

 discussing its terms)]. The attorney-client privilege simply does not apply to these

 communications or any testimony relating to these communications.

           Additionally, the proper method for Moving Defendants to assert the attorney-client

 privilege is by raising an objection in response to specific questions asked by counsel at the

 Hearing. See Education Mgmt. LLC, 2014 WL 12788187, at *2. The Trustee, therefore,




                                                     9
 114812851
Case 18-00235-mdc        Doc 254 Filed 10/02/20 Entered 10/02/20 17:18:27                Desc Main
                                Document    Page 10 of 15


 respectfully requests that the Court deny the Motion because Moving Defendants’ assertion of

 the attorney-client privilege is unfounded and premature.

 III.   CONCLUSION

        For all of the foregoing reasons, the Trustee respectfully requests that the Court deny the

 Motion.

                                      Respectfully submitted,

                                      FOX ROTHSCHILD LLP

                                      By: /s/ Michael G. Menkowitz
                                      Michael G. Menkowitz, Esquire
                                      Craig A. Styer, Esquire
                                      2000 Market Street, Twentieth Floor
                                      Philadelphia, PA 19103-3222
                                      Phone (215) 299-2000/Fax (215) 299-2150
                                      mmenkowitz@foxrothschild.com
                                      cstyer@foxrothschild.com

                                      Attorneys for Christine C. Shubert, Chapter 7 Trustee for
                                      the Estates of Worley & Obetz, Inc., et al.
 Dated: October 2, 2020




                                                 10
 114812851
Case 18-00235-mdc   Doc 254 Filed 10/02/20 Entered 10/02/20 17:18:27   Desc Main
                           Document    Page 11 of 15




                             EXHIBIT A

 114812851
        Case 18-00235-mdc         Doc 254 Filed 10/02/20 Entered 10/02/20 17:18:27                    Desc Main
                                         Document    Page 12 of 15

Ryan, Danielle

From:                              Ryan, Danielle <DRyan@foxrothschild.com>
Sent:                              Tuesday, September 15, 2020 2:59 PM
To:                                John D. Shea
Cc:                                Styer, Craig A.; Menkowitz, Michael G.; Crothers, Valerie
Subject:                           W&O - Hearing on Motion to Approve and Enforce Settlement Agreement
Attachments:                       114026734_1_W&O (18-235) - Order Governing Procedures at Evidentiary Hearing-
                                   C2.PDF



Jack:

We intend to call you and Seth at the hearing on the Motion to Approve and Enforce the Settlement Agreement
scheduled for September 25, 2020 at 10:30 a.m.

Pursuant to the attached Order, please provide the following information as soon as possible:

    •    Please identify where you and Mr. Obetz will testify (e.g., home, office, etc.)
    •    Please let me know if any other person(s) will be in the room(s) with you and Mr. Obetz during your respective
         testimonies and if so, who (name, time and the other person(s)’ relationship to the witness), and the purpose of
         the other person(s)’ presence.

Thank you,

Dani

Danielle Ryan
Associate
Fox Rothschild LLP
747 Constitution Drive
Suite 100
Exton, PA 19341-0673
(610) 458-1410 - direct
(610) 458-7337 - fax
DRyan@foxrothschild.com
www.foxrothschild.com




                                                            1
Case 18-00235-mdc         Doc 254 Filed 10/02/20 Entered 10/02/20 17:18:27               Desc Main
                                 Document    Page 13 of 15


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re                                              CHAPTER 7

  WORLEY & OBETZ, INC., et al.,                      Case No. 18-13774 (MDC)
                                                     (Jointly Administered)
                         Debtors.

  CHRISTINE C. SHUBERT, Chapter 7
  Trustee for the Estates of Worley & Obetz,
  Inc., et al.;
                        Plaintiff,                   Adv. No. 18-00235 (MDC)

                        vs.

  ROBERT SETH OBETZ, et al.;

                       Defendants.


                                 CERTIFICATION OF SERVICE

          DANIELLE E. RYAN, of full age, hereby certifies as follows:

          1.     I am an attorney with the law firm of Fox Rothschild LLP, attorneys for Christine

 C. Shubert, the Chapter 7 Trustee in the above captioned proceedings.

          2.     On October 2, 2020, true and correct copies of the Chapter 7 Trustee’s Answer to

 Certain Defendants’ Motion in Limine to Preclude Testimony Concerning Statements Made at the

 May 29, 2020 Mediation Relating to the Trustee’s Motion to Enforce Settlements Between the

 Trustee and the Remaining Defendants were served via Electronic Mail (ECF) on the parties listed

 on the attached Service List.

          3.     I hereby certify that the foregoing statements made by me are true. I am aware that

 if any of the foregoing statements made by me are willfully false, I am subject to punishment.

                                                /s/ Danielle E. Ryan
                                               Danielle E. Ryan, Esquire
                                               Dated: October 2, 2020



 114812851
Case 18-00235-mdc              Doc 254 Filed 10/02/20 Entered 10/02/20 17:18:27            Desc Main
                                      Document    Page 14 of 15




                                           SERVICE LIST

  Jamie L. Augustinsky, Esq.              Matthew S Bleacher              David Grant Crooks, Esq.
  Kaufman Dolowich & Voluck LLP           Nikolaus & Hohenadel, LLP       Fox Rothschild LLP
  1777 Sentry Park West                   212 North Queen Street          Two Lincoln Centre
  VEVA 17, Suite 100                      Lancaster, PA 17603             5420 Lyndon B. Johnson Freeway
  Blue Bell, PA 19422                                                     Suite 1200
                                          Via Electronic Mail             Dallas, TX 75240
  Via Electronic Mail                     mbleacher@n-hlaw.com
  jaugustinsky@kdvlaw.com                                                 Via Electronic Mail
                                                                          dcrooks@foxrothschild.com

  Michael G. Menkowitz, Esq.              Jeffrey Kurtzman, Esq.          Kevin J. Mangan, Esq.
  Jason C. Manfrey, Esq.                  Kurtzman Steady, LLC            Womble Bond Dickinson LLP
  Jesse M. Harris, Esq.                   401 S. 2nd St, Ste 200          1313 N. Market St, Ste 1200
  Fox Rothschild LLP                      Philadelphia, PA 19147          Wilmington, DE 19801
  2000 Market Street, 20th Floor
  Philadelphia, PA 19103                  Via Electronic Mail             Via Electronic Mail
                                          Kurtzman@kurtzmansteady.com     Kevin.mangan@wbd-us.com
  Via Electronic Mail
  mmenkowitz@foxrothschild.com
  jmanfrey@foxrothschild.com
  jharris@foxrothschild.com


  Brenna H. Mendelsohn                    William R.A. Rush               Gary F. Seitz, Esq.
  Mendelsohn & Mendelsohn, PC             Rush Law Group                  Gellert Scali Busenkell & Brown, LLC
  637 Walnut Street                       38 N. 6th Street                The Curtis Center
  Reading, PA 19601                       P.O. Box 0758                   601 Walnut Street, Suite 750-W
                                          Reading, PA 19601               Philadelphia, PA 19106
  Via Electronic Mail
  tobykmendelsohn@comcast.net             Via Electronic Mail             Via Electronic Mail
                                          wrush@rushlawberks.com          gseitz@gsbblaw.com
                                                                          gfs@trustesolutions.net


  John D. Shea                            Barry A. Solodky, Esq.          Scott P. Stedjan
  Litchfield Cavo LLP                     Saxton & Stump                  Killian & Gephart, LLP
  457 Haddonfield Road                    280 Granite Run Drive           218 Pine St.
  Suite 200                               Suite 300                       P.O. Box 886
  Cherry Hill, NJ 08002                   Lancaster, PA 17601             Harrisburg, PA 17108-0886

  Via Electronic Mail                     Via Electronic Mail             Via Electronic Mail
  shea@litchfieldcavo.com                 bso@saxtonstump.com             sstedjan@killiangephart.com
  jshea@fmglaw.com
  Craig A. Styer, Esq.                    Christine C. Shubert, Esq.      Christopher J. Tellner
  Fox Rothschild LLP                      Ch. 7 Trustee                   Kaufman Dolowich & Voluck
  747 Constitution Drive                  821 Wesley Avenue               VEVA 17
  Suite 100                               Ocean City, NJ 08226            1777 Sentry Parkway West
  Exton, PA 19341                                                         Suite 100
                                          Via Electronic Mail             Blue Bell, PA 19422
  Via Electronic Mail                     Christine.shubert@comcast.net
  cstyer@foxrothschild.com                                                Via Electronic Mail
                                                                          ctellner@kdvlaw.com




                                                     13
 114812851
Case 18-00235-mdc           Doc 254 Filed 10/02/20 Entered 10/02/20 17:18:27   Desc Main
                                   Document    Page 15 of 15


  Nicholas T. Verna, Esq.
  Womble Bond Dickinson LLP
  1313 N. Market St, Ste 1200
  Wilmington, DE 19801

  Via Electronic Mail
  Nick.verna@wbd-us.com




                                              14
 114812851
